Order entered July 24, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01575-CV

                            WILLIAM T. DICKSON, Appellant

                                               V.

  BNSF RAILWAY COMPANY AND FELLERS SNIDER BLANKENSHIP BAILEY &
                      TIPPENS, P.C., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC 12-02048

                                           ORDER
       We GRANT appellee BNSF Railway Company’s July 22, 2015 unopposed third motion

for extension of time to file brief and ORDER the brief be filed no later than August 21, 2015.

No further extensions will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE